                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION


CONSTRUCTION INDUSTRY LABORERS                        )
PENSION FUND, a Trust Fund,                           )
                                                      )
         and                                          )
                                                      )
MITCHELL ROWLEY and KEVIN FAHEY,                      )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                 )
LABORERS PENSION FUND,                                )
                                                      )
         and                                          )
                                                      )
CONSTRUCTION INDUSTRY LABORERS                        )
WELFARE FUND, a Trust Fund,                           )
                                                      )
         and                                          )
                                                      )
JASON MENDENHALL and BYRON HORNUNG                    )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                 )
LABORERS WELFARE FUND,                                )
                                                      )
         and                                          )
                                                      )
GREATER KANSAS CITY LABORERS                          )
VACATION PLAN, a Trust Fund,                          ) No.
                                                      )
         and                                          )
                                                      )
MITCHELL ROWLEY and ROBERT PLISKY                     )
TRUSTEES OF THE GREATER KANSAS CITY                   )
LABORERS VACATION PLAN,                               )
                                                      )
         and                                          )
                                                      )
CONSTRUCTION INDUSTRY LABORERS                        )
TRAINING FUND, a Trust Fund,                          )
                                                      )
         and                                          )
                                                      )
GABRIEL T. JONES and KEVIN FAHEY,                     )
TRUSTEES OF THE CONSTRUCTION                          )
INDUSTRY LABORERS TRAINING FUND,                      )


{00353145;CIL18-219;DJP }




             Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 1 of 17
         and                                                  )
                                                              )
CONSTRUCTION INDUSTRY LABORERS                                )
SUPPLEMENTAL MEDICAL AND RETIREE                              )
TARGETED FUND, a Trust Fund,                                  )
                                                              )
         and                                                  )
                                                              )
JASON MENDENHALL and DOUG HALL,                               )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                         )
LABORERS SUPPLEMENTAL MEDICAL AND RETIREE                     )
TARGETED FUND                                                 )
                                                              )
                                                              )
                                        Plaintiffs,           )
         v.                                                   )
                                                              )
JESSIE’S QUALITY CONCRETE CO.                                 )
 [SERVE:    Daniel R. Jones                                   )
            Registered Agent                                  )
            1234 South Willow Avenue                          )
            Independence, MO 64052]                           )
                                                              )
                                        Defendant.            )


                                          COMPLAINT

                                               COUNT I

         Come now Plaintiffs, Construction Industry Laborers Pension Fund, a Trust Fund, and

Mitchell Rowley and Kevin Fahey, duly appointed and acting Trustees of the Construction Industry

Laborers Pension Fund who are authorized to maintain this action on behalf of the Pension Fund

and all the Trustees of the Construction Industry Laborers Pension Fund, and, for their cause of

action under Count I against Defendant, state:

         1.        This action arises under and jurisdiction is founded on Section 502 and Section

515 of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"),

29 U.S.C. §1132 and 29 U.S.C. §1145.

         2.        Plaintiffs, Mitchell Rowley and Kevin Fahey, are duly appointed and acting

Trustees of the Construction Industry Laborers Pension Fund who are authorized to maintain this
{00353145;CIL18-219;DJP }

                                                      2

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 2 of 17
action on behalf of the Pension Fund and all the Trustees of the Construction Industry Laborers

Pension Fund; Plaintiff, Construction Industry Laborers Pension Fund (hereinafter referred to as

"Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1003.

         3.        Said Plaintiff Fund was established on October 1, 1964, pursuant to the collective

bargaining agreement entered into between the Heavy Constructors Association of the Greater

Kansas City Area (hereinafter referred to as "Association") and the Western Missouri and Kansas

Laborers District Council of the Laborers International Union of North America, AFL-CIO

(hereinafter referred to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was

amended and revised effective January 1, 1976.

         4.        The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

         5.        Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor

with copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. §1132(h)

by depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

         6.        Defendant is a Missouri company doing business in the States of Missouri and

Kansas and particularly in the Western District of Missouri; that Defendant at all times material

herein employed Laborers performing work covered by the collective bargaining agreements

herein mentioned.

         7.        In the ordinary course of business, Defendant annually engages in substantial

dollar volume in business with persons, firms and corporations which are engaged in businesses


{00353145;CIL18-219;DJP }

                                                     3

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 3 of 17
affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. §151, and 29 U.S.C. §185.

         8.        Defendant, on or about June 7, 2007, stipulated and agreed to be bound by the

terms and conditions of the collective bargaining agreement between the Heavy Constructors

Association of Greater Kansas City and the Western Missouri and Kansas Laborers’ District

Council and the affiliated Local Unions in the Western Missouri and Kansas Laborers’ District

Council.

         9.        At all times material herein, laborer employees of the Defendant were employed

under the terms of the collective bargaining agreements mentioned above under the terms of

which Defendant agreed, among other things, to pay and contribute to Plaintiff Fund various sums

per hour for each employee covered by and subject to said agreements; and to submit written

reports within ten days after the last day of the preceding month for the hours worked during said

preceding month; that said reports should list the names and hours worked and the amounts

contributed for each such employee of Defendant.


         10.       An audit of Defendant's books and records for the period January 1, 2015

through September 30, 2017, shows that Defendant owes Plaintiffs TWENTY-NINE THOUSAND,

TWO HUNDRED AND             89/100 ($29,200.89) DOLLARS in unpaid fringe benefit contributions, FOUR

THOUSAND THREE HUNDRED TWENTY-NINE AND              65/100 ($4,329.65) DOLLARS as and for liquidated

damages and ONE THOUSAND TWO HUNDRED FIFTY-FOUR AND 38/100 ($1,254.38) DOLLARS as and

for interest.

         11.       The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court

costs incurred to enforce payments from an employer in default.

{00353145;CIL18-219;DJP }

                                                     4

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 4 of 17
         12.       The collective bargaining agreements and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance

of work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate

bond guaranteeing performance under the Trust Agreement, as amended.

         13.       Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically

perform all obligations on Defendant's part required to be performed under the collective

bargaining agreements and Trust Agreements, as amended, and herein referred to.

         14.       Defendant is required by Section 515 of ERISA, 29 U.S.C. §1145, to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of

the aforesaid collective bargaining agreements and Trust Agreement, as amended; and this

action is brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said

Defendant's obligations under Section 515 of ERISA.

         15.       That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys'

fees; and their cost of this action.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from October 1, 2017, to date; and

         B.        For judgment against Defendant in the amount of TWENTY-NINE THOUSAND, TWO

HUNDRED AND          89/100 ($29,200.89) DOLLARS in unpaid fringe benefit contributions, FOUR

THOUSAND, THREE HUNDRED TWENTY-NINE AND           65/100 ($4,329.65) DOLLARS as and for liquidated

damages and ONE THOUSAND, TWO HUNDRED FIFTY-FOUR AND 38/100 ($1,254.38) DOLLARS for
{00353145;CIL18-219;DJP }

                                                   5

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 5 of 17
interest due and owing for the period January 1, 2015 through September 30, 2017; and for

judgment against Defendant in a sum equal to the number of hours found by said accounting to

have been worked and/or paid to employees covered by said agreements times the hourly

amounts due under said agreements for the period October 1, 2017, to date; and

         C.        For judgment against Defendant for liquidated damages; and

         D.        For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

         E.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         F.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                                COUNT II

         Come now Plaintiffs, Construction Industry Laborers Welfare Fund, a Trust Fund, and

Jason Mendenhall and Byron Hornung, duly appointed and acting Trustees of the Construction

Industry Laborers Welfare Fund who are authorized to maintain this action on behalf of the

Welfare Fund and all the Trustees of the Construction Industry Laborers Welfare Fund, and, for

their cause of action under Count II against Defendant, state:

         1.        Plaintiffs, Jason Mendenhall and Byron Hornung, are duly appointed and acting

Trustees of the Construction Industry Laborers Welfare Fund who are authorized to maintain this

action on behalf of the Welfare Fund and all the Trustees of the Construction Industry Laborers

Welfare Fund; Plaintiff Construction Industry Laborers Welfare Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management


{00353145;CIL18-219;DJP }

                                                    6

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 6 of 17
Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

         2.        Said Plaintiff Fund was established on April 1, 1972, pursuant to the collective

bargaining agreement between the Associated General Contractors of Missouri (hereinafter

referred to as "Association") and the Eastern Missouri Laborers Council and the Western Missouri

and Kansas Laborers District Council of the Laborers International Union of North America, AFL-

CIO (hereinafter referred to as "Union"); that the Trust Agreement establishing the Plaintiff Fund

was amended and revised effective January 1, 1976.

         3.        Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

         4.        An audit of Defendant's books and records for the period January 1, 2015

through September 30, 2017, shows that Defendant owes Plaintiffs THIRTY-NINE THOUSAND,

THREE HUNDRED FORTY-FIVE AND             91/100 ($39,345.91) DOLLARS in unpaid fringe benefit

contributions, FOUR THOUSAND THREE HUNDRED TWENTY-NINE AND 65/100 ($4,329.65) DOLLARS as

and for liquidated damages and ONE THOUSAND SIX HUNDRED NINETY-EIGHT AND 55/100

($1,698.55) DOLLARS as and for interest.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from October 1, 2017, to date; and

         B.        For judgment against Defendant in the amount THIRTY-NINE THOUSAND, THREE

HUNDRED FORTY-FIVE AND         91/100 ($39,345.91) DOLLARS in unpaid fringe benefit contributions,

FOUR THOUSAND THREE HUNDRED TWENTY-NINE AND                65/100 ($4,329.65) DOLLARS as and for

liquidated damages and ONE THOUSAND SIX HUNDRED NINETY-EIGHT AND 55/100 ($1,698.55)

DOLLARS for interest due and owing for the period January 1, 2015 through September 30,
{00353145;CIL18-219;DJP }

                                                    7

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 7 of 17
2017; and for judgment against Defendant in a sum equal to the number of hours found by said

accounting to have been worked and/or paid to employees covered by said agreements times the

hourly amounts due under said agreements for the period October 1, 2017, to date; and

         C.        For judgment against Defendant for liquidated damages; and

         D.        For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

         E.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         F.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                               COUNT III

         Come now Plaintiffs, Greater Kansas City Laborers Vacation Plan, a Trust Fund, and

Mitchell Rowley and Robert Plisky, duly appointed and acting Trustees of the Greater Kansas City

Laborers Vacation Plan who are authorized to maintain this action on behalf of the Vacation Plan

and all the Trustees of the Greater Kansas City Laborers Vacation Plan, and, for their cause of

action under Count III against Defendant, state:

         1.        Plaintiffs, Mitchell Rowley and Robert Plisky, are duly appointed and acting

Trustees of the Greater Kansas City Laborers Vacation Plan who are authorized to maintain this

action on behalf of the Vacation Plan and all the Trustees of the Greater Kansas City Laborers

Vacation Plan; Plaintiff Greater Kansas City Laborers Vacation Plan (hereinafter referred to as

"Plaintiff Plan") is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Plan is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.
{00353145;CIL18-219;DJP }

                                                    8

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 8 of 17
         2.        Said Plaintiff Plan was established on November 21, 1973, pursuant to the

collective bargaining agreement between the Builders Association of Missouri (hereinafter referred

to as "Association") and Laborers Local Unions Nos. 264, No. 555, and 1290 of the Greater

Kansas City Laborers District Council (now the Western Missouri and Kansas Laborers District

Council) of the Laborers International Union of North America (hereinafter referred to as "Union");

that the Trust Agreement establishing the Plaintiff Plan was amended and revised effective

January 1, 1976.

         3.        Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

         4.        An audit of Defendant's books and records for the period January 1, 2015

through September 30, 2017, shows that Defendant owes Plaintiffs FOUR THOUSAND FIVE

HUNDRED SIXTY-SIX AND        24/100 ($4,566.24) DOLLARS in unpaid fringe benefit contributions, ONE

HUNDRED EIGHTY AND          40/100 ($180.40) DOLLARS as and for liquidated damages and SEVEN

HUNDRED NINETY-THREE AND 13/100 ($793.13) DOLLARS          as and for interest.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from October 1, 2017, to date; and

         B.        For judgment against Defendant in the amount FOUR THOUSAND FIVE HUNDRED

SIXTY-SIX AND      24/100 ($4,566.24) DOLLARS in unpaid fringe benefit contributions, ONE HUNDRED

EIGHTY AND       40/100 ($180.40) DOLLARS as and for liquidated damages and SEVEN HUNDRED

NINETY-THREE AND 13/100 ($793.13) DOLLARS         for interest due and owing for the period January 1,

2015 through September 30, 2017; and for judgment against Defendant in a sum equal to the

number of hours found by said accounting to have been worked and/or paid to employees


{00353145;CIL18-219;DJP }

                                                    9

              Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 9 of 17
covered by said agreements times the hourly amounts due under said agreements for the period

October 1, 2017, to date; and

         C.        For judgment against Defendant for liquidated damages; and

         D.        For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

         E.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         F.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                               COUNT IV

         Come now Plaintiffs, Construction Industry Laborers Training Fund, a Trust Fund, and

Gabriel T. Jones and Kevin Fahey, duly appointed and acting Trustees of the Construction

Industry Laborers Training Fund who are authorized to maintain this action on behalf of the

Training Fund and all the Trustees of the Construction Industry Laborers Training Fund, and, for

their cause of action under Count IV against Defendant, state:

         1.        Plaintiffs, Gabriel T. Jones and Kevin Fahey, are duly appointed and acting

Trustees of the Construction Industry Laborers Training Fund who are authorized to maintain this

action on behalf of the Training Fund and all the Trustees of the Construction Industry Laborers

Training Fund; Plaintiff Construction Industry Laborers Training Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.


{00353145;CIL18-219;DJP }

                                                   10

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 10 of 17
         2.        Said Plaintiff Fund was established on November 26, 1969, pursuant to the

collective bargaining agreement between the Heavy Constructors Association of the Greater

Kansas City Area (hereinafter referred to as "Association") and the Western Missouri and Kansas

Laborers District Council of the Laborers International Union of North America, AFL-CIO

(hereinafter referred to as "Union"); that the Trust Agreement establishing the Plaintiff Fund was

amended and revised effective January 1, 1976.

         3.        Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

         4.        An audit of Defendant's books and records for the period January 1, 2015

through September 30, 2017, shows that Defendant owes Plaintiffs FOUR THOUSAND TWO

HUNDRED NINETY-EIGHT AND            47/100 ($4,298.47) DOLLARS in unpaid fringe benefit contributions,

ONE HUNDRED EIGHTY AND            40/100 ($180.40) DOLLARS as and for liquidated damages and THREE

HUNDRED NINETY-TWO AND 52/100 ($392.52) DOLLARS            as and for interest.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from October 1, 2017, to date; and

         B.        For judgment against Defendant in the amount of FOUR THOUSAND TWO HUNDRED

NINETY-EIGHT AND            47/100 ($4,298.47) DOLLARS in unpaid fringe benefit contributions, ONE

HUNDRED EIGHTY AND             40/100 ($180.40) DOLLARS as and for liquidated damages and THREE

HUNDRED NINETY-TWO AND            52/100 ($392.52) DOLLARS for interest due and owing for the period

January 1, 2015 through September 30, 2017; and for judgment against Defendant in a sum

equal to the number of hours found by said accounting to have been worked and/or paid to

employees covered by said agreements times the hourly amounts due under said agreements for

the period October 1, 2017, to date; and
{00353145;CIL18-219;DJP }

                                                     11

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 11 of 17
         C.        For judgment against Defendant for liquidated damages; and

         D.        For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

         E.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         F.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                                COUNT V

         Come now Plaintiffs, Construction Industry Laborers Supplemental Medical and Retiree

Targeted Fund (“SMART” Fund), a Trust Fund, and Jason Mendenhall and Doug Hall, duly

appointed and acting Trustees of the Construction Industry Laborers Supplemental Medical and

Retiree Targeted Fund who are authorized to maintain this action on behalf of the SMART Fund

and all the Trustees of the SMART Fund, and, for their cause of action under Count V against

Defendant, state:

         1.        Plaintiffs, Jason Mendenhall and Doug Hall, are duly appointed and acting

Trustees of the Construction Industry Laborers Supplemental Medical and Retiree Targeted Fund

who are authorized to maintain this action on behalf of the SMART Fund and all the Trustees of

the SMART Fund; Plaintiff Construction Industry Laborers Supplemental Medical and Retiree

Targeted Fund (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established

pursuant to the Labor Management Relations Act, as amended, Section 302, 29 U.S.C. §186; that

said Plaintiff Fund is an employee benefit plan within the meaning of Section 3 of ERISA,

29 U.S.C. §1002.


{00353145;CIL18-219;DJP }

                                                   12

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 12 of 17
         2.        Said Plaintiff Fund was established on April 1, 2014, pursuant to the collective

bargaining agreement between The Heavy Constructors’ Association of the Greater Kansas City

Area and the Western Missouri and Kansas Laborers’ District Council of the Laborers

International Union of North America, AFL-CIO.

         3.        An audit of Defendant's books and records for the period January 1, 2015

through September 30, 2017, shows that Defendant owes Plaintiffs THREE THOUSAND NINE

HUNDRED NINETY-EIGHT AND         94/100 ($3,998.94) DOLLARS in unpaid fringe benefit contributions,

and THREE HUNDRED NINETY AND 35/100 ($390.35) DOLLARS as and for interest.

         4.        Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13) Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

         WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

         A.        An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from October 1, 2017, to date; and

         B.        For judgment against Defendant in the amount of THREE THOUSAND NINE HUNDRED

NINETY-EIGHT AND        94/100 ($3,998.94) DOLLARS in unpaid fringe benefit contributions, and THREE

HUNDRED NINETY AND          35/100 ($390.35) DOLLARS for interest due and owing for the period

January 1, 2015 through September 30, 2017; and for judgment against Defendant in a sum

equal to the number of hours found by said accounting to have been worked and/or paid to

employees covered by said agreements times the hourly amounts due under said agreements for

the period October 1, 2017, to date; and

         C.        For judgment against Defendant for liquidated damages; and

         D.        For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and


{00353145;CIL18-219;DJP }

                                                   13

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 13 of 17
         E.        For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

         F.        For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

         G.        For judgment against Defendant for costs incurred in this action; and

         H.        For such other relief as the Court may deem appropriate.



                                               COUNT VI

         Come now Plaintiffs, and, for their cause of action under Count VI against Defendant,

state and allege:

         1.        Plaintiffs Construction Industry Laborers Pension Fund, Construction Industry

Laborers Welfare Fund, Greater Kansas City Laborers Vacation Plan, Construction Industry

Laborers Supplemental Medical and Retiree Targeted Fund (“SMART” Fund) and Construction

Industry Laborers Training Fund (hereinafter referred to as "Plaintiff Funds") are Section 302

(29 U.S.C. §186) trust funds and employee benefit plans as defined in 29 U.S.C. §1001, et seq.,

that Mitch Rowley and Kevin Fahey are the duly appointed and acting Trustees of the

Construction Industry Laborers Pension Fund who are authorized to maintain this action on behalf

of the Pension Fund and the Trustees of the Construction Industry Laborers Pension Fund; that

Plaintiffs Jason Mendenhall and Byron Hornung, are the duly appointed and acting Trustees of the

Construction Industry Laborers Welfare Fund who are authorized to maintain this action on behalf

of the Welfare Fund and the Trustees of the Construction Industry Laborers Welfare Fund; that

Gabriel Jones and Kevin Fahey are the duly appointed and acting Trustees of the Construction

Industry Laborers Training Fund who are authorized to maintain this action on behalf of the

Training Fund and the Trustees of the Construction Industry Laborers Training Fund; that Mitchell

{00353145;CIL18-219;DJP }

                                                   14

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 14 of 17
Rowley and Robert Plisky are the duly appointed and acting Trustees of the Greater Kansas City

Laborers Vacation Plan who are authorized to maintain this action on behalf of the Vacation Plan

and the Trustees of the Greater Kansas City Laborers Vacation Plan; that Jason Mendenhall and

Doug Hall, are the duly appointed and acting Trustees of the Construction Industry Laborers

Supplemental Medical and Retiree Targeted Fund who are authorized to maintain this action on

behalf of the SMART Fund and the Trustees of the SMART Fund.

         2.        This action arises under Section 502 and Section 515 of the Employee Retirement

Income Security Act, as amended, (hereinafter referred to as "ERISA"), 29 U.S.C. §1132 and

29 U.S.C. §1145, and Section 301 of the Labor Management Relations Act as amended,

29 U.S.C. § 185;

         3.        Defendant, Jessie’s Quality Concrete Co. is a company doing business in the State

of Missouri and particularly in the Western District of Missouri, that Defendant at all times material

herein employed Laborers performing work covered by the collective bargaining agreements

herein mentioned.


         4.        Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs Four (4), Five (5), Seven (7), Eight (8), Nine (9), and Eleven (11) of Count I of the

within Complaint.


         5.        Plaintiff Funds are trust funds existing and established pursuant to collective

bargaining agreements between various employee organizations and labor organizations.

         6.        The laborer employees of Defendant were employed under the terms of said

collective bargaining agreement mentioned above under the terms of which Defendant agreed,

among other things, to pay and contribute to Plaintiff Funds various sums per hour for each

employee covered by and subject to said agreements; and during said period to submit written

reports within twenty (20) days after the last day of the preceding month for the hours worked
{00353145;CIL18-219;DJP }

                                                   15

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 15 of 17
during said preceding month along with payments of such sums; Defendant has failed and

refused to timely submit remittance reports and correct contributions to Plaintiff Funds in

accordance with the terms of said collective bargaining agreements and the Plaintiff Funds' Trust

Agreements and Amended Trust Agreements for the months of APRIL, MAY, JUNE, AUGUST,

SEPTEMBER, OCTOBER, NOVEMBER, DECEMBER             2015; JANUARY THROUGH JULY 2016, SEPTEMBER,

OCTOBER, NOVEMBER 2016;        APRIL THROUGH JUNE 2017.

         7.        The collective bargaining agreement and Trust Agreements herein mentioned

provide that, if payment of sums due said Funds therein mentioned are made later than the time

required, the Boards of Trustees may impose on the employer liquidated damages, interest,

reasonable attorneys' fees and Court costs incurred to enforce timely payments from Defendant

employer.

         8.        Defendant is required by Section 515 of ERISA, 29 U.S.C. §1145, to make fringe

benefit contributions to Plaintiff Funds pursuant to and in accordance with the terms and

conditions of the relevant collective bargaining agreements and Trust Agreements as amended,

and this action is brought by Plaintiff Trustees for and on behalf of Plaintiff Funds to enforce said

Defendant's obligations under the applicable collective bargaining agreements and trust

agreements. Plaintiff Funds are entitled liquidated damages and interest as provided for in the

aforesaid Trust Agreement, as amended, and applicable collective bargaining agreements, such

other legal or equitable relief as the Court deems appropriate in the circumstances, reasonable

attorneys' fees, and their costs of this action.

         9.        The assessment of liquidated damages and interest against the Defendant for the

late payment of fringe benefit contributions to the Plaintiff Funds for the months of APRIL, MAY,

JUNE, AUGUST, SEPTEMBER, OCTOBER, NOVEMBER, DECEMBER 2015; JANUARY THROUGH JULY 2016,

SEPTEMBER, OCTOBER, NOVEMBER          2016; APRIL THROUGH JUNE 2017; Totals TEN THOUSAND, ONE

{00353145;CIL18-219;DJP }

                                                   16

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 16 of 17
HUNDRED NINETY-SIX AND 12/100 ($10,196.12) DOLLARS.

         10.       Demand has been made by Plaintiff Funds for payment of the liquidated damages

and interest and Defendant has failed to tender payment of said amounts.

         WHEREFORE, Plaintiffs pray judgment against the Defendant in the amount of TEN

THOUSAND, ONE HUNDRED NINETY-SIX AND         12/100 ($10,196.12) DOLLARS as and for liquidated

damages and interest for the months OF APRIL, MAY, JUNE, AUGUST, SEPTEMBER, OCTOBER,

NOVEMBER, DECEMBER          2015; JANUARY THROUGH JULY 2016, SEPTEMBER, OCTOBER, NOVEMBER

2016; APRIL THROUGH JUNE 2017; for reasonable attorneys' fees; and such other legal or equitable

relief as the Court deems appropriate in the circumstances; and for interest and their costs herein

incurred and expended.




                                               ARNOLD, NEWBOLD, WINTER & JACKSON, P.C.


                                               /s/ Bradley J. Sollars_____________
                                               Bradley J. Sollars, MO Bar No. 54931


                                               /s/ Aaron D. Schuster______________
                                               Aaron D. Schuster, MO Bar No. 68672
                                               1100 Main Street, Suite 2001
                                               Kansas City, Missouri 64105
                                               Telephone:     816-421-5788
                                               Facsimile:     816-471-5574
                                               Attorneys for Plaintiffs




{00353145;CIL18-219;DJP }

                                                 17

            Case 4:18-cv-00875-NKL Document 1 Filed 11/02/18 Page 17 of 17
